                                    1   JEROME R. BOWEN, ESQ.
                                        Nevada Bar No.4540
                                    2   BOWEN LAW OFFICES
                                        9960 W. Cheyenne Ave., Suite 250
                                    3   Las Vegas, Nevada 89129
                                        Telephone: (702)240-5191gFacsimile: (702) 240-5797
                                    4   twilcox@lvlawfirm.com
                                        Attorneys for Plaintiff
                                    5
                                    6                                UNITED STATES DISTRICT COURT
                                    7                                        DISTRICT OF NEVADA
                                    8                                                   ***
                                    9
                                         THE ROGER V. BENNETT 2015                            Case No.:2:18-cv-01472-JAD-PAL
                                   10    REVOCABLE TRUST, by and through
                                         Trustee KEVIN HORAN,
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                                              Plaintiff,
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                         vs.                                                  ORDER GRANTING STIPULATION TO
       Conquistador Plaza




                                   13                                                         EXTEND THE DATE FOR PLAINTIFF
                                         THE LAFAYETTE LIFE INSURANCE                         TO FILE IT’S RESPONSE TO
                                   14    COMPANY, a foreign corporation; DOES I               DEFENDANT’S MOTION FOR
                                         through X, inclusive; and ROE                        SUMMARY JUDGMENT (ECF 30)
                                   15
                                         CORPORATIONS, I through X, inclusive,                (Second Request)
                                   16
                                                            Defendants.                       [ECF No. 34]
                                   17
                                   18
                                                Plaintiff and Defendant have stipulated to agreed to an additional seven (7) day extension of
                                   19
                                        time from August 2, 2019 to August 9, 2019 for Plaintiff to file it’s Opposition to Defendant’s
                                   20
                                        Motion for Summary Judgment (ECF 30) filed on June 28, 2019. The reasons supporting this
                                   21
                                        stipulation are as follows: Plaintiff’s counsel has recently lost its associate with little to no notice
                                   22
                                        while traveling out of state conducting depositions. In addition, Plaintiff’s counsel had to leave town
                                   23
                                        to handle personal family matters and has requested additional time.
                                   24
                                        ///
                                   25
                                        ///
                                   26
                                   27
                                   28
                                    1          This is the second extension of time requested by the Parties related to this Motion, which

                                    2   is made in good faith and not for purposes of delay.

                                    3
                                        DATED this 2nd day of August, 2019                     DATED this 2nd day of August, 2019.
                                    4
                                         /s/ Jerome R. Bowen, Esq.                              /s/ Jason A. Walters, Esq.
                                    5   JEROME R. BOWEN, ESQ.                                  MICHAEL R. BROOKS, ESQ.
                                        Nevada Bar No. 4540                                    Nevada Bar No. 7287
                                    6   BOWEN LAW OFFICES                                      Kolesar and Leatham
                                        9960 W. Cheyenne Avenue, Suite 250                     400 South Rampart Boulevard, Suite 400
                                    7   Las Vegas, Nevada 89129                                Las Vegas, Nevada 89145
                                        Attorney for Plaintiff
                                    8                                                          David Hill Bashford (Bar #11774)
                                                                                               Jason A. Walters (pro hac vice)
                                    9                                                          Bradley Arant Boult Cummings, LLP
                                                                                               One Federal Place
                                   10                                                          1819 5th Avenue North
                                                                                               Birmingham, Alabama 35203
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                                                                               Attorneys for Defendant
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                                                                    ORDER
       Conquistador Plaza




                                   13
                                                       IT IS SO ORDERED.
                                   14
                                               Dated this 2nd day of August , 2019.
                                   15
                                   16                                                 ______________________________
                                                                                      U.S. District Judge Jennifer A. Dorsey
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28                                              Page 2 of 2
